[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Cleveland v. Indus. Comm., Slip Opinion No. 2016-Ohio-8015.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-8015
THE STATE EX REL. THE CITY OF CLEVELAND, APPELLANT, v. INDUSTRIAL
                    COMMISSION OF OHIO ET AL, APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as State ex rel. Cleveland v. Indus. Comm., Slip Opinion No.
                                     2016-Ohio-8015.]
Oral argument canceled, court of appeals’ judgment affirmed on the authority
        of State ex rel. BF Goodrich Co., Specialty Chems. Div. v. Indus.
        Comm.
  (No. 2015-1204—Submitted November 29, 2016—Decided December 7,
                                          2016.)
            APPEAL from the Court of Appeals for Franklin County,
                         No. 13AP-1069, 2015-Ohio-2165.
                                __________________
        {¶ 1} It is ordered by the court, sua sponte, that the oral argument
scheduled for Wednesday, January 11, 2017, is canceled. The judgment of the
court of appeals is affirmed on the authority of State ex rel. BF Goodrich Co.,
                             SUPREME COURT OF OHIO




Specialty Chems. Div. v. Indus. Comm., ___ Ohio St.3d ___, 2016-Ohio-7988,
___ N.E.3d ___.
          O’CONNOR, C.J., and PFEIFER, LANZINGER, FRENCH, and O’NEILL, JJ.,
concur.
          O’DONNELL and KENNEDY, JJ., dissent and urge oral argument in this
case for the reasons stated in the dissenting opinion in State ex rel. BF
Goodrich Co., Specialty Chems. Div. v. Indus. Comm.
                             _________________
          Barbara A. Langhenry, Cleveland Director of Law, and Elizabeth M.
Williamson, Assistant Director of Law, for appellant.
          Michael DeWine, Attorney General, and Cheryl J. Nester, Assistant
Attorney General, for appellee Industrial Commission.
          Shapiro, Marnecheck & Palnik, Matthew Palnik, and Elizabeth M.
LaPorte, for appellee Jacqueline Johnson.
                             _________________




                                         2